DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-22-22 has been entered. 
Claims 1-41 have been canceled. Claims 42-61 have been added and are pending.
Election/Restrictions
Applicants elected Group I, claims 1-4, 7-13, 21, 22, drawn to a multipotent cell, in the reply filed on 5-11-21 without traverse. 
New claims 42-60 are drawn to a method of making multipotent cells which is equivalent to Group III in the restriction sent 12-11-21. 
New claim 61 requires administering the multipotent cells to a subject in need of treating a dermal defect, which relates to Group IV 
These Groups are patentably distinct for reasons of record. 
It is assumed Group III is the intent of the change in subject matter. Group IV, claim 61 has been withdrawn. It is assumed applicants election of ROS1 as the species with Tables 4, 5, and 10 is maintained.
Claims 42-60 are under consideration as they relate to obtaining multipotent cells that express ROS1. 

Applicant's arguments filed 4-22-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 101
The rejection of claims 1, 9, 13, 21-27, drawn to multipotent cells, under 35 U.S.C. 101 has been withdrawn because the claims have been canceled. 

Claim Rejections - 35 USC § 112
The rejection of claims 1-4, 7-13, 21, 22 has been withdrawn in favor of a rejection of claims 42-60 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
i) The specification lacks written description for isolating any multipotent stem cells from post-natal mammalian foreskin as required in step a) of claim 42. 
Claim 42 is drawn to a method of producing mammalian multipotent cells, the method comprising: a) deriving multipotent stem cells from a foreskin tissue of a post-natal mammal; b) passaging the multipotent stem cells; and c) culturing the multipotent stem cells obtained in step b), such that the multipotent cells express epiregulin (EREG) and ROS 1 and do not express Oct4, Sox2, and Nanog are produced.
Step a) encompasses isolating any type of multipotent cell from post-natal foreskin tissue which includes mesenchymal stem cells, keratinocyte stem cells, hematopoietic stem cells, skin stem cell, and possibly others. The multipotent cells are put into culture until multipotent cells expressing EREG and ROS1 but not Oct4, Sox2, or Nanog are obtained. 
Al-Nbaheen (Stem Cell Rev. and Rep., 2013, Vol. 9, pg 32-43) taught mesenchymal stem cells from bone marrow, adipose, and skin have different phenotypes and differentiation potential (title). The MSCs from skin are from foreskin (pg 33, col. 2, cell culture). 
Hatzfeld (FR2821554A1) taught keratinocyte stem cells from foreskin (Example 1; pg 31 of translation).
The specification teaches: 
The invention relates to multipotent adult stem cells (MASCs) (pg 1, line 6). 
“MASCs are undifferentiated cells found in several tissues in post-natal animals” (pg 8, line 16). This sentence does not make sense because post-natal animals are not adults.
“Sources of adult stem cells include bone marrow, blood, the cornea and the retina of the eye, brain, skeletal muscle, dental pulp, liver, skin, the lining of the gastrointestinal tract and pancreas” (pg 9, lines 24-26). 
Example 1 compares bone marrow-derived multipotent stem cells (BM-MSC), placental-derived MSCs (PL-MSCs), and the “stem cells of the present invention, termed MASCs, or multipotent adult stem cells” (pg 18). 
The Methodology section of Example 1 (pg 19, lines 5-10) describes plating “human foreskin-derived stem cells” (HfSCs) in culture. The specification does not teach the foreskin was from an adult as described at the beginning of Example 1 or from a post-natal mammal as required in claim 42. Pg 8, line 16, teaches “MASCs are undifferentiated cells found in several tissues in post-natal animals”; however, this sentence does not make sense because post-natal animals are not adult. There is no way to infer the HfSCs on pg 19 are from post-natal foreskin in context of Example 1 which is completely limited to adult stem cells. The specification does not teach what multipotent cells were initially derived from the foreskin. It is unclear whether mesenchymal stem cells, keratinocyte stem cells, hematopoietic stem cells, skin stem cell, or some other multipotent cell was isolated. Claims 43 and 45 require selecting the multipotent stem cells using any markers listed in Table 4, 5, or 10; however, the specification does not teach the HfSCs were isolated using any markers listed in Table 4, 5, or 10. If the HfSCs were initially isolated using one or more of those markers, the specification does not provide any specific guidance for how it was done. Most specifically, the specification does not teach HfSCs are obtained by selecting post-natal foreskin cells that express EREG and ROS1, or any other marker(s) listed in Tables 4, 5, or 10 before culturing. 
Step a) of claim 42 encompasses isolating any type of multipotent cell from post-natal foreskin including keratinocyte stem cells, mesenchymal stem cells, cells that express ROS1, or a combination thereof. Step c) requires culturing the multipotent cells such that cells that express EREG and ROS1 but not Oct4, Sox2, Nanog are produced. However, it is unclear whether the claim is drawn towards enriching what already exists or to producing cells with a marker pattern that did not previously exist. The specification does not teach what multipotent cells were isolated from post-natal foreskin on pg 19, line 1. It does not teach what medium was used for 20 passages, so it cannot be determined if the multipotent cells were differentiated or maintained/enriched. It is unclear whether a selection step for cells expressing ROS1 was performed to derive the multipotent cells from post-natal foreskin on pg 19, line 1. It is unclear whether the starting HfSCs contained any cells that expressed ROS1 and EREG but not Oct4, Sox2, or Nanog from the expression data on pg 20-24. The specification does not teach whether cells used for expression data on pg 20-24 were the HfSCs on pg 19, the HfSCs cultured in the non-disclosed culture medium after 20 passages, or some other multipotent cell. 
Claims 50 requires the multipotent cells adhere to a surface. This encompasses the initial HfSCs being adherent to a surface. However, pg 19, line 1, merely states HfSC, passage number 20 were plated on dishes at 100000 cells/dish in Opti/Emem containing 5% horse serum. Pg 1, line 23, teaches mesenchymal stem cells are defined by the plastic adherence and expression of CD73, CD90, and CD105. However, the specification does not teach the HfSCs passaged 20 times were adherent during the 20 passages. The specification does not teach the HfSCs after 20 passages were adherent when put into Opti/Emem. The specification does not teach the HfSCs obtained 24 hrs after being put into Opti/Emem used for RNA analysis were adherent. 
Accordingly, the specification lacks written description for isolating any multipotent stem cells from post-natal mammalian foreskin as required in step a) of claim 42. 
ii) The specification lacks written description for culturing multipotent cells derived from foreskin, specifically post-natal foreskin, such that cells express EREG and ROS1 but not Oct4, Sox2 and Nanog are obtained as encompassed by claim 42. 
Al-Nbaheen (Stem Cell Rev. and Rep., 2013, Vol. 9, pg 32-43) taught mesenchymal stem cells from bone marrow, adipose, and skin have different phenotypes and differentiation potential (title). The MSCs from skin are from foreskin (pg 33, col. 2, cell culture). 
Hatzfeld (FR2821554A1) taught keratinocyte stem cells from foreskin (Example 1; pg 31 of translation).
Pg 19, lines 6-10, describes stem cells derived from human foreskin. The specification does not teach they express EREG but not Oct4, Sox2, and Nanog as required in claim 42. The specification does not teach they were isolated from post-natal mammalian foreskin. The specification does not disclose whether the starting material derived from foreskin being put into culture was mesenchymal stem cells, hematopoietic stem cells, keratinocyte or skin stem cell, etc. or cells that have been selected for one or more marker in Table 4, 5, or 10. 
Pg 24, Table 4, and pg 29, Table 10, show genes expressed by “MASCs” but not bone marrow-, or placental-derived multipotent stem cells, which included EREG; however, the specification does not teach the MASCs are derived from foreskin, specifically post-natal foreskin, as encompassed by claim 42. 
Pg 27, Table 5, shows genes expressed by MASCs but not MSCs, which included EREG; however, the specification does not teach the MASCs are derived from foreskin, specifically post-natal foreskin, as encompassed by claim 42.
Pg 28-29, Table 8, shows Oct4, Sox2, and Nanog are not expressed in MASCs; however, the specification does not teach the MASCs are derived from foreskin, specifically post-natal foreskin, as encompassed by claim 42. 
Step a) of claim 42 encompasses isolating any type of multipotent cell from post-natal foreskin including keratinocyte stem cells, mesenchymal stem cells, cells that express ROS1, or a combination thereof. Step c) requires culturing the multipotent cells such that cells that express EREG and ROS1 but not Oct4, Sox2, Nanog are produced. However, it is unclear whether the claim is drawn towards enriching what already exists or to producing cells with a marker pattern that did not previously exist. The specification does not teach what multipotent cells were isolated from post-natal foreskin on pg 19, line 1. It does not teach what medium was used for 20 passages, so it cannot be determined if the multipotent cells were differentiated or maintained/enriched. It is unclear whether a selection step for cells expressing ROS1 was performed to derive the multipotent cells from post-natal foreskin on pg 19, line 1. It is unclear whether the starting HfSCs contained any cells that expressed ROS1 and EREG but not Oct4, Sox2, or Nanog from the expression data on pg 20-24. The specification does not teach whether cells used for expression data on pg 20-24 were the HfSCs on pg 19, the HfSCs cultured in the non-disclosed culture medium after 20 passages, or some other multipotent cell. 
The specification does not teach the specific potency (i.e. the differentiation potential) of multipotent stem cells derived from foreskin, specifically post-natal foreskin, which express EREG and ROS1 but not Oct4, Sox2 and Nanog as required in claim 42. The specification states ROS1 and the other 143 gene listed in Tables 4, 5, and 10 are “unique specifically to MASC and are not expressed by BM-MSCs, PL-MSCs, ESC, or smooth muscle cells [which includes] ROS1” (Pg 24, lines 11-12). However, ROS1 is expressed in lung (pg 75, para 351 of 2022/00334622), glioblastoma (Birchmeier, "Expression and rearrangement of the ROS1 gene in human glioblastoma cells", Proc. Natl. Acad. Sci., USA, vol. 84, Dec. 1987, pp. 9270-9274), and a variety of tumor cell lines (Chen 8592432, col. 1, lines 47-59). Applicants’ assertion that ROS1 is “unique specifically to MASC” is false. The specification does not teach the function of multipotent stem cells that express EREG and ROS1 but not Oct4, Sox2, and Nanog as required in claim 42. The specification does not teach what cells they can become upon exposure to different differentiation conditions. The specification does not provide adequate guidance for those of skill to determine the potency of multipotent cells that express ROS1, specifically that express ROS1 and EREG, but not Oct4, Sox2, and Nanog. 
Overall, it is not readily apparent applicants reasonably contemplated culturing the HfSCs such that multipotent cells that express EREG and ROS1 but not Oct4, Sox2, and Nanog are obtained as required in claim 42, and applicants do not provide adequate description of function or differentiation potential of the final product in claim 42. 
iii) The specification lacks written description for passaging initial HfSCs derived from post-natal foreskin or passaging the final multipotent cells that express EREG and ROS1 but not Oct4, Sox2, and Nanog at least 20 times as required in claim 59. Pg 19, lines 6-10, describe passaging foreskin derived stem cells 20 times but does not teach they were derived from post-natal foreskin as required in claim 42. 
iv) Claims 50 requires the multipotent cells adhere to a surface. This encompasses the initial HfSCs being adherent to a surface. However, pg 19, line 1, merely states HfSC, passage number 20 were plated on dishes at 100000 cells/dish in Opti/Emem containing 5% horse serum. Pg 1, line 23, teaches mesenchymal stem cells are defined by the plastic adherence and expression of CD73, CD90, and CD105. However, the specification does not teach the HfSCs passaged 20 times were adherent during the 20 passages. The specification does not teach the HfSCs after 20 passages were adherent when put into Opti/Emem. The specification does not teach the HfSCs obtained 24 hrs after being put into Opti/Emem used for RNA analysis were adherent. Accordingly, the concept lacks written description. 
v) claim 52 requires the cells are cultured until 80% confluence. This encompasses the initial HfSCs being cultured in step a) and passaged 20 times until 80% confluence. However, pg 19, line 1, merely states HfSC, passage number 20 were plated on dishes at 100000 cells/dish in Opti/Emem containing 5% horse serum and cultured until 80% confluence. The specification does not teach the HfSCs passaged 20 times were cultured to 80% confluence during the 20 passages. Accordingly, the concept lacks written description other than those already passaged 20 times in a non-disclosed medium.
vi) Claim 53 requires the multipotent cells are cultured in 5% serum, and claim 54 requires it is horse serum. This encompasses the initial HfSCs being cultured in serum. However, pg 19, line 1, merely states HfSC, passage number 20 were plated on dishes at 100000 cells/dish in Opti/Emem containing 5% horse serum. The specification does not teach the HfSCs passaged 20 times were cultured in serum. The cells obtained after 80% confluence were cultured in serum-free medium (pg 19, line 8-9). Accordingly, culturing multipotent cells until 80% confluences lacks written description other culturing the multipotent cells obtained after 20 passages in 5% horse serum until 80% confluence. 
vii) Claim 55 requires the multipotent cells are cultured in minimal essential medium and claim 56 requires the minimal essential medium is Opti/emem. This encompasses the initial HfSCs being cultured in minimal essential medium or the cells obtained after 80% confluence in Opti/Emem and 5% horse serum cultured in serum-free media. However, pg 19, line 1, merely states HfSC, passage number 20 were plated on dishes at 100000 cells/dish in Opti/Emem containing 5% horse serum. The specification does not teach the HfSCs passaged 20 times were cultured in minimal essential medium. The genus of minimal essential medium is nowhere to be found in the specification, and the species of Opti/Emem does not represent the genus. The specification does not teach the cells obtained after 80% confluence were cultured in minimal essential medium (pg 19, line 8-9). Accordingly, culturing multipotent cells in minimal essential medium lacks written description other than passaging HfSCs 20 times (in a non-disclosed medium), and culturing the cells obtained in minimal essential medium until 80% confluence. 
viii) Claim 57 requires the multipotent cells are cultured in serum-free medium, and claim 58 requires it done so overnight. This encompasses the initial HfSCs being cultured in serum-free media and the cells obtained after 20 passages. However, the specification does not teach the HfSCs passaged 20 times were cultured in serum-free conditions, and the HfSC, passage number 20, were cultured in Opti/Emem containing 5% horse serum. Only the cells obtained after 80% confluence were cultured in serum-free medium (pg 19, line 8-9). Accordingly, culturing multipotent cells in a serum-free medium lacks written description other than passaging HfSCs 20 times (in a non-disclosed medium), culturing the cells obtained in Opti/Emem and 5% horse serum until 80% confluence, and culturing the cells obtained in serum free medium for 24 hours.
viii) Claim 59 requires passaging the multipotent cells 20 times. This encompasses the initial HfSCs being cultured in serum-free media, the cells obtained after 20 passages cultured in Opti/Emem and 5% horse serum, or the cells obtained after 80% confluence in Opti/Emem cultured in serum-free conditions. However, the specification is limited to passaging the initial HfSCs 20 times (in a non-disclosed medium). The specification does not teach passaging the initial HfSCs 20 times, then passaging the cells obtained in Opti/Emem containing 5% horse serum 20 times or passaging the cells obtained after 80% confluence in serum free medium 20 times. Only the cells initial HfSC were passaged 20 times (in a non-disclosed medium) (pg 19, line 6). Accordingly, passaging multipotent cells 20 times lacks written description except for the initial HfSC passaged 20 times (in a non-disclosed medium).

Claims 42-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for isolating keratinocyte or mesenchymal stem cells from pre-natal foreskin, does not reasonably provide enablement for isolating multipotent cells from foreskin, and culturing them such that multipotent expressing EREG but not Oct4, Sox2, and Nanog are obtained or using the final multipotent cell as required in claim 42. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
i) The specification does not enable isolating any multipotent stem cells from post-natal mammalian foreskin as required in step a) of claim 42 other than keratinocyte stem cells or mesenchymal stem cells. 
The claim and the art at the time of filing are summarized above. 
Step a) encompasses isolating any type of multipotent cell from post-natal foreskin tissue which includes mesenchymal stem cells, keratinocyte stem cells, hematopoietic stem cells, skin stem cell, and possibly others. The multipotent cells are put into culture until multipotent cells expressing EREG and ROS1 but not Oct4, Sox2, or Nanog are obtained. 
The specification teaches: 
The invention relates to multipotent adult stem cells (MASCs) (pg 1, line 6). 
“MASCs are undifferentiated cells found in several tissues in post-natal animals” (pg 8, line 16). This sentence does not make sense because post-natal animals are not adults.
“Sources of adult stem cells include bone marrow, blood, the cornea and the retina of the eye, brain, skeletal muscle, dental pulp, liver, skin, the lining of the gastrointestinal tract and pancreas” (pg 9, lines 24-26). 
Example 1 compares bone marrow-derived multipotent stem cells (BM-MSC), placental-derived MSCs (PL-MSCs), and the “stem cells of the present invention, termed MASCs, or multipotent adult stem cells” (pg 18). 
The Methodology section of Example 1 (pg 19, lines 5-10) describes plating “human foreskin-derived stem cells” (HfSCs) in culture. The specification does not teach the foreskin was from an adult as described at the beginning of Example 1 or from a post-natal mammal as required in claim 42. Pg 8, line 16, teaches “MASCs are undifferentiated cells found in several tissues in post-natal animals”; however, this sentence does not make sense because post-natal animals are not adult. There is no way to infer the HfSCs on pg 19 are from post-natal foreskin in context of Example 1 which is completely limited to adult stem cells. The specification does not teach what multipotent cells were initially derived from the foreskin. It is unclear whether mesenchymal stem cells, keratinocyte stem cells, hematopoietic stem cells, skin stem cell, or some other multipotent cell was isolated. Claims 43 and 45 require selecting the multipotent stem cells using any markers listed in Table 4, 5, or 10; however, the specification does not teach the HfSCs were isolated using any markers listed in Table 4, 5, or 10. If the HfSCs were initially isolated using one or more of those markers, the specification does not provide any specific guidance for how it was done. Most specifically, the specification does not teach HfSCs are obtained by selecting post-natal foreskin cells that express EREG and ROS1, or any other marker(s) listed in Tables 4, 5, or 10 before culturing. 
Step a) of claim 42 encompasses isolating any type of multipotent cell from post-natal foreskin including keratinocyte stem cells, mesenchymal stem cells, cells that express ROS1, or a combination thereof. Step c) requires culturing the multipotent cells such that cells that express EREG and ROS1 but not Oct4, Sox2, Nanog are produced. However, it is unclear whether the claim is drawn towards enriching what already exists or to producing cells with a marker pattern that did not previously exist. The specification does not teach what multipotent cells were isolated from post-natal foreskin on pg 19, line 1. It does not teach what medium was used for 20 passages, so it cannot be determined if the multipotent cells were differentiated or maintained/enriched. It is unclear whether a selection step for cells expressing ROS1 was performed to derive the multipotent cells from post-natal foreskin on pg 19, line 1. It is unclear whether the starting HfSCs contained any cells that expressed ROS1 and EREG but not Oct4, Sox2, or Nanog from the expression data on pg 20-24. The specification does not teach whether cells used for expression data on pg 20-24 were the HfSCs on pg 19, the HfSCs cultured in the non-disclosed culture medium after 20 passages, or some other multipotent cell. 
Given the lack of guidance, those of skill would have been totally reliant upon the art at the time of filing which is limited to isolating mesenchymal stem cells or keratinocyte stem cells from post-natal foreskin. It would have required those of skill undue experimentation to determine what applicants used as the starting material as required in step a) of claim 42 if they were not mesenchymal stem cells or keratinocyte stem cells. 
ii) The specification does not enable making or using multipotent cells derived from post-natal foreskin that cells express EREG and ROS1 but not Oct4, Sox2 and Nanog as required in claim 42. 
Pg 19, lines 6-10, describes stem cells derived from human foreskin. The specification does not teach they express EREG but not Oct4, Sox2, and Nanog as required in claim 42. The specification does not teach they were isolated from post-natal mammalian foreskin. The specification does not disclose whether the starting material derived from foreskin being put into culture was mesenchymal stem cells, hematopoietic stem cells, keratinocyte or skin stem cell, etc. or cells that have been selected for one or more marker in Table 4, 5, or 10. 
Pg 24, Table 4, and pg 29, Table 10, show genes expressed by “MASCs” but not bone marrow-, or placental-derived multipotent stem cells, which included EREG; however, the specification does not teach the MASCs are derived from foreskin, specifically post-natal foreskin, as encompassed by claim 42. 
Pg 27, Table 5, shows genes expressed by MASCs but not MSCs, which included EREG; however, the specification does not teach the MASCs are derived from foreskin, specifically post-natal foreskin, as encompassed by claim 42.
Pg 28-29, Table 8, shows Oct4, Sox2, and Nanog are not expressed in MASCs; however, the specification does not teach the MASCs are derived from foreskin, specifically post-natal foreskin, as encompassed by claim 42. 
Step a) of claim 42 encompasses isolating any type of multipotent cell from post-natal foreskin including keratinocyte stem cells, mesenchymal stem cells, cells that express ROS1, or a combination thereof. Step c) requires culturing the multipotent cells such that cells that express EREG and ROS1 but not Oct4, Sox2, Nanog are produced. However, it is unclear whether the claim is drawn towards enriching what already exists or to producing cells with a marker pattern that did not previously exist. The specification does not teach what multipotent cells were isolated from post-natal foreskin on pg 19, line 1. It does not teach what medium was used for 20 passages, so it cannot be determined if the multipotent cells were differentiated or maintained/enriched. It is unclear whether a selection step for cells expressing ROS1 was performed to derive the multipotent cells from post-natal foreskin on pg 19, line 1. It is unclear whether the starting HfSCs contained any cells that expressed ROS1 and EREG but not Oct4, Sox2, or Nanog from the expression data on pg 20-24. The specification does not teach whether cells used for expression data on pg 20-24 were the HfSCs on pg 19, the HfSCs cultured in the non-disclosed culture medium after 20 passages, or some other multipotent cell. 
The specification does not teach the specific potency (i.e. the differentiation potential) of multipotent stem cells derived from foreskin, specifically post-natal foreskin, which express EREG and ROS1 but not Oct4, Sox2 and Nanog as required in claim 42. The specification states ROS1 and the other 143 gene listed in Tables 4, 5, and 10 are “unique specifically to MASC and are not expressed by BM-MSCs, PL-MSCs, ESC, or smooth muscle cells [which includes] ROS1” (Pg 24, lines 11-12). However, ROS1 is expressed in lung (pg 75, para 351 of 2022/00334622), glioblastoma (Birchmeier, Carmen et al. : "Expression and rearrangement of the ROS1 gene in human glioblastoma cells", Proc. Natl. Acad. Sci., USA, vol. 84, Dec. 1987, pp. 9270-9274), and a variety of tumor cell lines (Chen 8592432, col. 1, lines 47-59). Applicants’ assertion that ROS1 is “unique specifically to MASC” is false. The specification does not teach the function of multipotent stem cells that express EREG and ROS1 but not Oct4, Sox2, and Nanog as required in claim 42. The specification does not teach what cells they can become upon exposure to different differentiation conditions. The specification does not provide adequate guidance for those of skill to determine the potency of multipotent cells that express ROS1, specifically that express ROS1 and EREG, but not Oct4, Sox2, and Nanog. 
Given the teachings in the specification it would have required those of skill undue experimentation to determine how to culture HfSCs such that multipotent cells that express EREG and ROS1 but not Oct4, Sox2, and Nanog are obtained as required in claim 42 or how to use such multipotent cells. 

Claims 42-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 42 is indefinite because it is unclear whether the starting material contains cells that express ROS1 and EREG but not Oct4, Sox2 or Nanog and the culturing enriches for cells with that marker pattern or if the starting material does not contain cells with that marker pattern and the culturing causes the production of cells with that marker pattern. Step a) of claim 42 encompasses isolating any type of multipotent cell from post-natal foreskin including keratinocyte stem cells, mesenchymal stem cells, cells that express ROS1, or a combination thereof. Step c) requires culturing the multipotent cells such that cells that express EREG and ROS1 but not Oct4, Sox2, Nanog are produced. However, it is unclear whether the claim is drawn towards enriching what already exists or to producing cells with a marker pattern that did not previously exist. The specification does not teach what multipotent cells were isolated from post-natal foreskin on pg 19, line 1. It does not teach what medium was used for 20 passages, so it cannot be determined if the multipotent cells were differentiated or maintained/enriched. If is unclear whether a selection step for cells expressing ROS1 was performed to derive the multipotent cells from post-natal foreskin on pg 19, line 1. It is unclear whether the starting HfSCs contained any cells that expressed ROS1 and EREG but not Oct4, Sox2, or Nanog from the expression data on pg 20-24. The specification does not teach whether cells used for expression data on pg 20-24 were the HfSCs on pg 19, the HfSCs cultured in the non-disclosed culture medium after 20 passages, or some other multipotent cell. Accordingly, steps of claim 42 are unclear. 
The metes and bounds of what applicants consider “post-natal” foreskin are unclear. The claim requires the multipotent cells are obtained from post-natal foreskin, and the specification teaches multipotent adult stem cells come from post-natal tissue (pg 8, line 15-16). The metes and bounds of what applicants consider “post-natal” foreskin is unclear because applicants teach “adult” cells are “post-natal”. 
Claim 42 is indefinite because “passaging” in step b) is “culturing” in step c). It is unclear how the “passaging” in step b) is different than the “culturing” in step c). In fact, the multipotent cells are first isolated from post-natal foreskin, then cultured [in a non-disclosed medium], THEN passaged, so the order of steps b) and c) is in reverse. 
Claims 43 and 45 are indefinite because they refer to Tables. Each claim must be complete in and of itself without reference to the specification or figures or other documents. It is unclear what genes are listed in Table 4, 5, 10 without cross-referencing with the specification. Therefore, the claims are indefinite because the genes are not in the claim. 
Claims 43 and 45 are indefinite because it is unclear whether the initial multipotent cells in step a) of claim 42 are selected using two or more markers in Table 4, 5, or 10 or if the multipotent cells expressing the two or more markers are selected after the passaging in step b) or the culturing in step c). 
Claim 47 is indefinite because it says the multipotent cells are selected using antibodies to specific proteins expressed by two or more genes of Table 4, 5, or 10; however, Tables 4, 5, and 10 do not list Oct4, Sox2, or Nanog, and they are not expressed by the multipotent cells. While antibodies against Oct4, Sox2 and Nanog may be used to select cells that do not express Oct4, Sox2, and Nanog, that concept is not reflected in claim 47. 
The metes and bounds of what applicants consider a “dish” in claim 48 are unclear, and it is unclear how claims 48 and 50 further limits claim 42. It is unclear whether a dish encompasses any flask, petri dish, plate, bottle, or apparatus for culturing cells or if it is limited to a flask, plate, or dish, or if it is limited only to round petri dishes suitable for culture. If the claim encompasses any apparatus suitable for culturing then it is unclear how claim 48 and 50 further limits claim 42. 
Claim 56 contains the trademark/trade name Opti-EMEM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a medium containing proprietary ingredients and, accordingly, the identification/description is indefinite. 

Claim Rejections - 35 USC § 102
The rejection of claim 1, 9, 13, 21-26 under 35 U.S.C. 102a1 as being anticipated by Marom (2016/0122709) has been withdrawn because the claims have been canceled. 

New rejection 
Claims 42, 48, 49, 52, 57, 58, 60 are rejected under 35 U.S.C. 102a1 as being anticipated by Wille, Jr. (5292655).
Applicants’ disclosure does not teach the initial type of foreskin stem cell put into culture, the culture conditions, the number of passages required to obtain expression of EREG and ROS1 but not Oct4, Sox2, or Nanog, or whether the initial foreskin stem cells were selected based on expression of ROS1 or any other marker. Therefore, claim 42 encompasses starting with isolating any type of multipotent cell from mammalian foreskin. The specification does not disclose the initial culture conditions for passaging the HfSCs 20 times; therefore, step b) of claim 42 encompasses culturing any multipotent cell isolated from foreskin in any well-known media. 
Wille isolated keratinocyte stem cells from human foreskin and cultured them (col. 10, Example 3; col. 11, lines 3-4; “Table III show that 70 percent of single cells derived from a third passage neonatal foreskin normal human”; col. 11, lines 31-45). The cells cultured by Wille inherently MUST express EREG and ROS1 but not Oct4, Sox2, or Nanog because they were cultured using a method described by applicants as being part of the invention, i.e. any well-known method. 
Claim 48 has been included because Wille used a dish (Example 3). 
Claim 49 has been included because Wille obtained 100,000 cells/dish (Example 3). 
Claim 52 has been included because Wille cultured the cells to confluence which “until 80% confluence” (Example 3). 
Claims 57 and 58 have been included because Wille cultured the cells in serum-free medium for a number of days (Example 3). 
Claim 60 has been included because Wille used human cells (Example 3). 

Claims 42, 48-53, 55, 60 are rejected under 35 U.S.C. 102a1 as being anticipated by Min (10588946).
Applicants’ disclosure does not teach the initial type of foreskin stem cell put into culture on pg 19. The specification does not teach the culture conditions, the number of passages required to obtain expression of EREG and ROS1 but not Oct4, Sox2, or Nanog, or whether the initial foreskin stem cells were selected based on expression of ROS1 or any other marker. Therefore, claim 42 encompasses starting with isolating any type of multipotent cell from mammalian foreskin. The specification does not disclose the initial culture conditions for passaging the HfSCs 20 times; therefore, step b) of claim 42 encompasses culturing any multipotent cell isolated from foreskin in any well-known media. 
Min isolated mesenchymal stem cells from human foreskin and cultured them (col. 13, Example 3; col. 27, Experimental Example 10; “After the isolation and expansion of the mesenchymal cells from human foreskin, an isolated population of homogeneous human mesenchymal cells was confirmed.” Col. 28, lines 8-11). The cells cultured by Min inherently MUST express EREG and ROS1 but not Oct4, Sox2, or Nanog because they were cultured using a method described by applicants as being part of the invention, i.e. any well-known method. 
The metes and bounds of what applicants consider “post-natal” foreskin are unclear. The claim requires the multipotent cells are obtained from post-natal foreskin, and the specification teaches multipotent adult stem cells come from post-natal tissue (pg 8, line 15-16). The metes and bounds of what applicants consider “post-natal” foreskin is unclear because applicants teach “adult” cells are “post-natal”. Therefore, the concept encompasses the 1-3 year old patient described by Min (col. 14, line 18). 
Claim 48 has been included because Min used a dish (Example 3; Experimental Example 10). 
Claim 49 has been included because Min obtained 100,000 cells/dish (Example 3; Experimental Example 10). 
Claims 50 and 51 have been included because Min taught the cells adhered (col. 27, line 61).
Claim 52 has been included because Min cultured the cells to confluence which “until 80% confluence” (Example 3; Experimental Example 10). 
Claim 53 has been included because Min cultured the cells in serum (Example 3; Experimental Example 10). 
Claim 55 has been included because the cells were cultured in DMEM which is minimal essential medium (Example 3; Experimental Example 10). 
Claim 60 has been included because Wille used human cells (Example 3; Experimental Example 10). 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 9, 13, 21-27 under 35 U.S.C. 103 as being patentable over Marom (2016/0122709) has been withdrawn because the claims have been canceled. 

New rejections 
Claims 42, 48-55, 60 are rejected under 35 U.S.C. 103 as being obviated by Min (10588946) in view of Rosa (8759298).
Applicants’ disclosure does not teach the initial type of foreskin stem cell put into culture on pg 19. The specification does not teach the culture conditions, the number of passages required to obtain expression of EREG and ROS1 but not Oct4, Sox2, or Nanog, or whether the initial foreskin stem cells were selected based on expression of ROS1 or any other marker. Therefore, claim 42 encompasses starting with isolating any type of multipotent cell from mammalian foreskin. The specification does not disclose the initial culture conditions for passaging the HfSCs 20 times; therefore, step b) of claim 42 encompasses culturing any multipotent cell isolated from foreskin in any well-known media. 
Min isolated mesenchymal stem cells from human foreskin and cultured them (col. 13, Example 3; col. 27, Experimental Example 10; “After the isolation and expansion of the mesenchymal cells from human foreskin, an isolated population of homogeneous human mesenchymal cells was confirmed.” Col. 28, lines 8-11). The cells cultured by Min inherently MUST express EREG and ROS1 but not Oct4, Sox2, or Nanog because they were cultured using a method described by applicants as being part of the invention, i.e. any well-known method. 
The metes and bounds of what applicants consider “post-natal” foreskin are unclear. The claim requires the multipotent cells are obtained from post-natal foreskin, and the specification teaches multipotent adult stem cells come from post-natal tissue (pg 8, line 15-16). The metes and bounds of what applicants consider “post-natal” foreskin is unclear because applicants teach “adult” cells are “post-natal”. Therefore, the concept encompasses the 1-3 year old patient described by Min (col. 14, line 18). 
Min cultured the cells in serum as required in claim 53 (Example 3; Experimental Example 10). 
Min did not teach the serum was horse serum as required in claim 54. 
However, culturing MSCs in horse serum was well-known in the art as described by Rosa (col. 31, line 8).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to culture MSCs in media containing serum as described by Min using horse serum described by Rosa. Those of ordinary skill in the art at the time of filing would have been motivated to replace the FBS of Min with horse serum because Rosa taught “Any medium capable of supporting MSCs in vitro may be used [and] 0 to 20% fetal bovine serum (RBS) or 1-20% horse serum is added to the above medium in order to support growth of MSCs”). Therefore FBS and horse serum are interchangeable. 
Claim 48 has been included because Min used a dish (Example 3; Experimental Example 10). 
Claim 49 has been included because Min obtained 100,000 cells/dish (Example 3; Experimental Example 10). 
Claims 50 and 51 have been included because Min taught the cells adhered (col. 27, line 61).
Claim 52 has been included because Min cultured the cells to confluence which “until 80% confluence” (Example 3; Experimental Example 10). 
Claim 55 has been included because the cells were cultured in DMEM which is minimal essential medium (Example 3; Experimental Example 10). 
Claim 60 has been included because Wille used human cells (Example 3; Experimental Example 10). 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claims 42, 48-53, 55, 56, 60 are rejected under 35 U.S.C. 103 as being obviated by Min (10588946) in view of Dzau (2007/0259425).
Applicants’ disclosure does not teach the initial type of foreskin stem cell put into culture on pg 19. The specification does not teach the culture conditions, the number of passages required to obtain expression of EREG and ROS1 but not Oct4, Sox2, or Nanog, or whether the initial foreskin stem cells were selected based on expression of ROS1 or any other marker. Therefore, claim 42 encompasses starting with isolating any type of multipotent cell from mammalian foreskin. The specification does not disclose the initial culture conditions for passaging the HfSCs 20 times; therefore, step b) of claim 42 encompasses culturing any multipotent cell isolated from foreskin in any well-known media. 
Min isolated mesenchymal stem cells from human foreskin and cultured them (col. 13, Example 3; col. 27, Experimental Example 10; “After the isolation and expansion of the mesenchymal cells from human foreskin, an isolated population of homogeneous human mesenchymal cells was confirmed.” Col. 28, lines 8-11). The cells cultured by Min inherently MUST express EREG and ROS1 but not Oct4, Sox2, or Nanog because they were cultured using a method described by applicants as being part of the invention, i.e. any well-known method. 
The metes and bounds of what applicants consider “post-natal” foreskin are unclear. The claim requires the multipotent cells are obtained from post-natal foreskin, and the specification teaches multipotent adult stem cells come from post-natal tissue (pg 8, line 15-16). The metes and bounds of what applicants consider “post-natal” foreskin is unclear because applicants teach “adult” cells are “post-natal”. Therefore, the concept encompasses the 1-3 year old patient described by Min (col. 14, line 18). 
The cells were cultured in DMEM which is minimal essential medium as required in claim 55 (Example 3; Experimental Example 10). 
Min did not teach the medium was Opti/EMEM as required in claim 56. 
However, “Opti/EMEM” does not exist. “Opti-MEM” was a well-known culture media described by Dzau as being used to culture mesenchymal stem cells (col. 31, line 8).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to culture MSCs described by Min using Opti-MEM described by Dzau. Those of ordinary skill in the art at the time of filing would have been motivated to use Opti-MEM because it was well-known as a chemically defined medium. 
Claim 48 has been included because Min used a dish (Example 3; Experimental Example 10). 
Claim 49 has been included because Min obtained 100,000 cells/dish (Example 3; Experimental Example 10). 
Claims 50 and 51 have been included because Min taught the cells adhered (col. 27, line 61).
Claim 52 has been included because Min cultured the cells to confluence which “until 80% confluence” (Example 3; Experimental Example 10). 
Min cultured the cells in serum as required in claim 53 (Example 3; Experimental Example 10). 
Claim 60 has been included because Wille used human cells (Example 3; Experimental Example 10). 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claims 42, 48-53, 55, 57, 58, 60 are rejected under 35 U.S.C. 103 as being obviated by Min (10588946) in view of Marshak (5908782).
Applicants’ disclosure does not teach the initial type of foreskin stem cell put into culture on pg 19. The specification does not teach the culture conditions, the number of passages required to obtain expression of EREG and ROS1 but not Oct4, Sox2, or Nanog, or whether the initial foreskin stem cells were selected based on expression of ROS1 or any other marker. Therefore, claim 42 encompasses starting with isolating any type of multipotent cell from mammalian foreskin. The specification does not disclose the initial culture conditions for passaging the HfSCs 20 times; therefore, step b) of claim 42 encompasses culturing any multipotent cell isolated from foreskin in any well-known media. 
Min isolated mesenchymal stem cells from human foreskin and cultured them (col. 13, Example 3; col. 27, Experimental Example 10; “After the isolation and expansion of the mesenchymal cells from human foreskin, an isolated population of homogeneous human mesenchymal cells was confirmed.” Col. 28, lines 8-11). The cells cultured by Min inherently MUST express EREG and ROS1 but not Oct4, Sox2, or Nanog because they were cultured using a method described by applicants as being part of the invention, i.e. any well-known method. 
The metes and bounds of what applicants consider “post-natal” foreskin are unclear. The claim requires the multipotent cells are obtained from post-natal foreskin, and the specification teaches multipotent adult stem cells come from post-natal tissue (pg 8, line 15-16). The metes and bounds of what applicants consider “post-natal” foreskin is unclear because applicants teach “adult” cells are “post-natal”. Therefore, the concept encompasses the 1-3 year old patient described by Min (col. 14, line 18). 
Min did not teach the medium was serum free as required in claim 57 or culturing overnight as required in claim 58. 
However, culturing MSCs in serum-free medium for days, including overnight, was a well-known as described by Marshak (claim 1; paragraph bridging col. 9-10).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to culture MSCs as described by Min using serum-free medium overnight described by Marshak. Those of ordinary skill in the art at the time of filing would have been motivated to culture the MSCs of Min in serum free medium because Marshak optimized MSC culture. 
Claim 48 has been included because Min used a dish (Example 3; Experimental Example 10). 
Claim 49 has been included because Min obtained 100,000 cells/dish (Example 3; Experimental Example 10). 
Claims 50 and 51 have been included because Min taught the cells adhered (col. 27, line 61).
Claim 52 has been included because Min cultured the cells to confluence which “until 80% confluence” (Example 3; Experimental Example 10). 
Min cultured the cells in serum as required in claim 53 (Example 3; Experimental Example 10). 
The cells were cultured in DMEM which is minimal essential medium as required in claim 55 (Example 3; Experimental Example 10). 
Claim 60 has been included because Wille used human cells (Example 3; Experimental Example 10). 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claims 42, 48-53, 55, 59, 60 are rejected under 35 U.S.C. 103 as being obviated by Min (10588946) in view of Toma (7544509).
Applicants’ disclosure does not teach the initial type of foreskin stem cell put into culture on pg 19. The specification does not teach the culture conditions, the number of passages required to obtain expression of EREG and ROS1 but not Oct4, Sox2, or Nanog, or whether the initial foreskin stem cells were selected based on expression of ROS1 or any other marker. Therefore, claim 42 encompasses starting with isolating any type of multipotent cell from mammalian foreskin. The specification does not disclose the initial culture conditions for passaging the HfSCs 20 times; therefore, step b) of claim 42 encompasses culturing any multipotent cell isolated from foreskin in any well-known media. 
Min isolated mesenchymal stem cells from human foreskin and cultured them (col. 13, Example 3; col. 27, Experimental Example 10; “After the isolation and expansion of the mesenchymal cells from human foreskin, an isolated population of homogeneous human mesenchymal cells was confirmed.” Col. 28, lines 8-11). The cells cultured by Min inherently MUST express EREG and ROS1 but not Oct4, Sox2, or Nanog because they were cultured using a method described by applicants as being part of the invention, i.e. any well-known method. 
The metes and bounds of what applicants consider “post-natal” foreskin are unclear. The claim requires the multipotent cells are obtained from post-natal foreskin, and the specification teaches multipotent adult stem cells come from post-natal tissue (pg 8, line 15-16). The metes and bounds of what applicants consider “post-natal” foreskin is unclear because applicants teach “adult” cells are “post-natal”. Therefore, the concept encompasses the 1-3 year old patient described by Min (col. 14, line 18). 
Min did not teach culturing the MSCs for 20 passages as required in claim 59. 
However, culturing MSCs in for 20 passages was a well-known as described by Toma (col. 26, lines 1-4).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to culture MSCs as described by Min passaged 20 times as described by Toma. Those of ordinary skill in the art at the time of filing would have been motivated to passage the MSCs of Min 20 times to obtain more MSCs. 
Claim 48 has been included because Min used a dish (Example 3; Experimental Example 10). 
Claim 49 has been included because Min obtained 100,000 cells/dish (Example 3; Experimental Example 10). 
Claims 50 and 51 have been included because Min taught the cells adhered (col. 27, line 61).
Claim 52 has been included because Min cultured the cells to confluence which “until 80% confluence” (Example 3; Experimental Example 10). 
Min cultured the cells in serum as required in claim 53 (Example 3; Experimental Example 10). 
The cells were cultured in DMEM which is minimal essential medium as required in claim 55 (Example 3; Experimental Example 10). 
Claim 60 has been included because Wille used human cells (Example 3; Experimental Example 10). 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632                                                                                                                                                                                 

fdefin